Citation Nr: 1825411	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-38 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marines Corps from March 1964 to March 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office located in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran had active military service within the inland waters and shores in the Republic of Vietnam and therefore is presumed to have been exposed to Agent Orange and/or other herbicide agents.  

2.  The Veteran has a diagnosis of ischemic heart disease.  


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease have been met.  38 U.S.C. §§ 1110, 1116, 1131, 5107 (2012); 38 C.F.R §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.


Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the record must show competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

When considering such a claim for service connection, the Board must consider on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).  The mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The law provides that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  Ischemic heart disease is one of the diseases listed.  38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  A veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The presumption of service connection requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).




Factual Analysis 

The Veteran contends that his ischemic heart disease is related to or caused by his in-service herbicide exposure, to include his service aboard the USS Yorktown during the Vietnam War. 

As an initial matter, the Board acknowledges that the Veteran has been diagnosed with coronary artery disease.  Thus, the issue turns upon whether there is evidence of an in-service injury and a nexus between the said in-service event or injury and the present diagnosed disability.  See 38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran's service personnel records list his military occupational specialties as a rifleman, aircraft maintenance technician, orderly, and security guard.  These records indicate that he had foreign service aboard the USS Yorktown between February 1965 through May 1965 and from February 1966 through July 1966.  Specifically, the records indicate that he was sent to Vietnam in the 7th Fleet within 100 miles off the coast Vietnam and within the waters adjacent to Vietnam.  This evidence adds credibility to the Veteran's competent lay statements that he was sent to Vietnam aboard the USS Yorktown, which included rescue missions of fallen pilots along the coast and shores of Vietnam.

The evidence of record does not definitively confirm the Veteran's report of rescue missions near the shores.  However, given the nature of his service, coupled with the confirmation he was aboard the USS Yorktown during its deployment to Vietnam, and his credible lay statements, the Board finds that the evidence is at least in equipoise as to whether he was sent to Vietnam along the shores during his active duty.  Therefore, despite the lack of notations in the Veteran's military personnel records of official visits to Vietnam, the Board credits the Veteran's statements that he spent time on shores during rescue missions.  Thus, resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran set foot within the land borders and inland waters of Vietnam during his military service.

As the Board has found that the Veteran had service in Vietnam and has been diagnosed with an ischemic heart disorder, a disease listed in 38 C.F.R. § 3.309(e), the Board finds that the evidence supports a grant of service connection for a heart disease on a presumptive basis as a result of herbicide exposure.


ORDER

Service connection for ischemic heart disease is granted.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


